Appeal from an order of the Family Court, Onondaga County (Martha E. Mulroy, J.), entered January 15, 2008 in a proceeding pursuant to Family Court Act article 10. The order placed respondents’ children in the custody of petitioner.
It is hereby ordered that said appeals are unanimously dismissed without costs.
Memorandum: Respondent parents each appeal from an order that, inter alia, placed their children in the custody of petitioner. We dismiss the appeals as moot inasmuch as the order has since expired by its own terms and was superseded by an order entered in July 2008 following a permanency hearing (see Matter of Giovanni K., 62 AD3d 1242, 1243 [2009], lv denied 12 NY3d 715 [2009]). We conclude that the exception to the mootness doctrine does not apply herein (see Matter of Sasha M., 43 AD3d 1401 [2007]). Present—Scudder, P.J., Centra, Fahey, Green and Gorski, JJ.